Citation Nr: 0634080	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-43 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an earlier effective date for entitlement to 
Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1948 to March 1956.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.    


FINDING OF FACT

VA granted the appellant DIC benefits beginning the date of 
her claim in June 1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 9, 1999, for 
DIC benefits, have not been met.  38 U.S.C.A. §§ 1318, 
5110(a), (b)(1) (West 2002); 38 C.F.R. §§ 3.1(p), 3.22, 3.400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an earlier effective date 
for DIC benefits due her following the veteran's death.  

The record shows that the veteran died on May [redacted], 1999.  The 
record also shows that, on June 9, 1999, the veteran claimed 
entitlement to DIC benefits as a result of the veteran's 
death.  

The RO determined that the cause of the veteran's death 
(prostate and small cell lung cancer) did not relate to his 
service-connected disorders (schizophrenia, pulmonary 
calcification and calcified lymph nodes).  Therefore, the RO 
denied the appellant's claim for DIC benefits on a cause of 
death basis.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2006) (DIC benefits may be paid to a veteran's surviving 
spouse when a veteran dies of a service-connected 
disability).  

But, as the veteran had been rated as 100 percent disabled 
for over 10 years as a result of his service-connected 
schizophrenia, the RO granted the veteran DIC benefits under 
38 U.S.C.A. § 1318 (2002) (DIC benefits are authorized where 
compensation at the time of death for a service-connected 
disability is rated totally disabling for 10 or more years 
immediately preceding death, or is rated totally disabling 
for at least 5 years from the date of the veteran's 
separation from service).  See also 38 C.F.R. § 3.22.  And 
the RO determined the grant of DIC benefits effective the 
date of the appellant's claim in June 1999.  The appellant 
now argues that an earlier effective date is due here.  For 
the reasons set forth below, the Board disagrees.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.    

The record is clear that the RO received the appellant's 
claim on June 9, 1999, under a month following the veteran's 
death.  And the record is clear that VA has paid the 
appellant her benefits since then.  As this is clear in the 
record, the Board finds her claim to an earlier effective 
date without merit.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

The Board notes the appellant's complaints, asserted in her 
written statements and Board testimony, that the RO suspended 
payments to her based on administrative concerns.  The record 
indicates that that is true.  Nevertheless, it is clear that 
DIC payments to her began on the correct effective date, and 
that, despite the suspended payments, she has been paid the 
full amount due her.  The Board particularly notes the 
February 2004 audit of record which details payments to the 
appellant.  

As such, there is no legal basis upon which to award an 
earlier effective date here.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.    
 









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an earlier effective date for entitlement to 
Dependency and Indemnity Compensation is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


